     Case 2:20-cv-03450 Document 1 Filed 04/14/20 Page 1 of 12 Page ID #:1



 1   MARTIN & BONTRAGER, APC
 2   G. Thomas Martin, III (SBN 218456)
     Nicholas J. Bontrager (SBN 252114)
 3   6464 W. Sunset Blvd., Ste. 960
 4   Los Angeles, CA 90028
     T: (323) 940-1700
 5
     F: (323) 238-8095
 6   Tom@mblawapc.com
     Nick@mblawapc.com
 7
     Attorneys for Plaintiff
 8   JENNIFER G. HIGUERA
 9
                       UNITED STATES DISTRICT COURT
10                    CENTRAL DISTRICT OF CALIFORNIA
                            WESTERN DIVISION
11

12                                          Case No.: 2:20-cv-3450
13
     JENNIFER G. HIGUERA,                   COMPLAINT AND DEMAND FOR
14                                          JURY TRIAL FOR:
                 Plaintiff,
15
           vs.                                    1. VIOLATIONS OF THE FAIR
16                                                   CREDIT REPORTING ACT
     TESLA, INC., EQUIFAX                            [15 U.S.C. § 1681]
17
     INFORMATION SERVICES, LLC,                   2. VIOLATIONS OF THE
18                                                   CALIFORNIA CONSUMER
                 Defendants.                         CREDIT REPORTING
19
                                                     AGENCIES ACT [CAL. CIV.
20                                                   CODE § 1785, ET. SEQ.]
                                                  3. VIOLATIONS OF THE
21
                                                     ROSENTHAL FAIR DEBT
22                                                   COLLECTIONS
                                                     PRACTICES ACT [CAL.
23
                                                     CIV. CODE § 1788, ET. SEQ.]
24

25

26

27

28


                                              1
     Case 2:20-cv-03450 Document 1 Filed 04/14/20 Page 2 of 12 Page ID #:2



 1                                   INTRODUCTION
 2         1.     JENNIFER G. HIGUERA (Plaintiff) brings this action to secure
 3   redress from Tesla, Inc. (hereinafter “Tesla”) for violations of the Fair Credit

 4   Reporting Act (“FCRA”), the California Consumer Credit Reporting Agencies Act
     (“CCCRAA”), and the Rosenthal Fair Debt Collection Practices Act (“RFDCPA”),
 5
     and from Equifax Information Services, LLC for violations of the FCRA and
 6
     CCCRAA.
 7
                                 JURISDICTION AND VENUE
 8
           2.     Jurisdiction in this Court is proper pursuant to 28 U.S.C. § 1331 as
 9
     Plaintiff’s claims arise under the laws of the United States.
10
           3.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)
11
     because the acts and transactions alleged in this Complaint occurred here, Plaintiff
12   resides here, and Defendant transacts business here.
13                                        PARTIES
14         4.     Plaintiff is an individual, residing in South Gate, CA. Plaintiff is a
15   natural person from whom a debt collector seeks to collect a consumer debt which
16   is due and owing or alleged to be due and owing.
17         5.      Defendant Tesla is a California corporation, with its headquarters
18   located in Palo Alto, California. Defendant is engaged in the collection of debts

19   from consumers using the mail and telephone. Defendant regularly attempts to
     collect debts alleged to be due another and Defendant is a “debt collector” as
20
     defined by the FDCPA and the RFDCPA.
21
           6.     Tesla engaged in the practice of furnishing consumer information to
22
     consumer reporting agencies, and is therefore a “furnisher of information” as
23
     contemplated by 15 U.S.C. § 1681s-2(a) & (b) and Cal. Civ. Code § 1785.25(a).
24
     Defendant is a “person” as defined by the FCRA, Section 1681a(b), and Cal. Civ.
25
     Code § 1785.3(j).
26
           7.     Tesla is and was, at all relevant times stated herein, an entity which
27   engaged in the practice of furnishing consumer information to consumer reporting
28


                                                  2
     Case 2:20-cv-03450 Document 1 Filed 04/14/20 Page 3 of 12 Page ID #:3



 1   agencies, and is therefore a “furnisher of information” as contemplated by Cal. Civ.
 2   Code § 1785.25(a). Defendant is a “person” as defined by Cal. Civ. Code §
 3   1785.3(j).

 4            8.    Defendant,    Equifax    Information    Services,   LLC       (hereinafter
     “Equifax”), is a limited liability company with its principal place of business located
 5
     at 1550 Peachtree St. NW Atlanta, Georgia, 30309. At all relevant times herein,
 6
     Defendant, Equifax, was an entity which, for monetary fees, dues, or on a
 7
     cooperative nonprofit basis, regularly engaged in whole or in part in the practice of
 8
     assembling or evaluating consumer credit information or other consumer
 9
     information for the purpose of furnishing consumer reports to third parties, and used
10
     some mean or facility of interstate commerce for the purpose of preparing or
11
     furnishing consumer reports, and is therefore a “consumer reporting agency” as
12   defined by 15 U.S.C. § 1681a(f). Likewise, Equifax is a "consumer reporting
13   agency" within the meaning of the CCRAA, Cal. Civ. Code § 1785.3(d).
14            9.    Defendants acted through its agents, employees, officers, members,
15   directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,
16   representatives and insurers.
17            10.   Plaintiff is informed and believes and on that basis alleges that
18   Defendants is responsible for the acts, occurrences and transactions as officers,

19   directors or managing agents of Defendants, or as their agents, servants, employees,
     and that each of them are legally liable to Plaintiff, as set forth below.
20
                                 FACTUAL ALLEGATIONS
21
              11.   Within one year prior to the filing of this action, Tesla attempted to
22
     collect money, property or their equivalent, due or owing or alleged to be due or
23
     owing from Plaintiff by reason of a consumer credit transaction and/or "consumer
24
     debt."
25
              12.   Plaintiff does not owe the debt Tesla is attempting to collect from her.
26
              13.   Tesla is furnishing false and inaccurate credit information to Equifax
27   regarding an alleged debt which Plaintiff does not owe. Specifically, Defendant is
28


                                                    3
     Case 2:20-cv-03450 Document 1 Filed 04/14/20 Page 4 of 12 Page ID #:4



 1   falsely and inaccurately reporting that Plaintiff owes money for an outstanding
 2   balance.
 3          14.     On or about January 12, 2020 and again on February 23, 2020, Plaintiff

 4   sent dispute correspondence to Equifax advising that she does not have a Tesla
     account and that the Tesla account listed on her credit report is not hers, and,
 5
     requesting deletion of the Tesla account from her credit file.
 6
            15.     Upon receipt of Plaintiff’s dispute, Equifax sent an automatic customer
 7
     dispute verification form informing Tesla that Plaintiff was disputing Tesla’s credit-
 8
     reporting of the account on her credit file.
 9
            16.     As of the date of the filing of this complaint, Tesla continues to furnish
10
     inaccurate information regarding a Tesla debt and a Tesla account on Plaintiff’s
11
     credit file.
12          17.     Despite Plaintiff’s exhaustive efforts to date to remove this erroneous
13   information, Defendants have nonetheless repeatedly, deliberately, willfully,
14   intentionally, recklessly, and negligently failed to perform reasonable investigations
15   of the above disputes as required by the FCRA, have failed to remove the inaccurate
16   information, have failed to include accurate information, have failed to report on
17   the results of the reinvestigations and have continued to report the derogatory
18   information about Plaintiff.

19          18.     As a direct and proximate result of Defendants’ conduct, Plaintiff has
     suffered great physical, emotional and mental pain and anguish, and Plaintiff will
20
     continue to suffer the same for an indefinite time in the future, all to Plaintiff’s great
21
     detriment and loss.
22
            19.     As a direct and proximate result of Defendants’ conduct, Plaintiff has
23
     suffered actual damages in the form of financial and dignitary harm arising from the
24
     injury to credit rating and reputation, and Plaintiff will continue to suffer the same
25
     for an indefinite time in the future, all to Plaintiff’s great detriment and loss.
26
            20.     As a direct and proximate result of Defendants’ conduct, Plaintiff has
27   suffered a decreased credit score as a result of the negative entry appearing on
28


                                                     4
     Case 2:20-cv-03450 Document 1 Filed 04/14/20 Page 5 of 12 Page ID #:5



 1   Plaintiff’s credit file, which has hindered and harmed her ability to obtain credit,
 2   and diminished her existing and future creditworthiness.
 3         21.    As a direct and proximate result of Defendants’ above-referenced

 4   willful and/or negligent violations of the law, Plaintiff has suffered actual damages
     including, but not limited to, reviewing credit reports, attorney’s fees, and such
 5
     further expenses in an amount to be determined at trial.
 6
                                   FIRST CAUSE OF ACTION
 7
          Violations of the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq.
 8
                                  (Against Defendant Tesla)
 9
           23.    Plaintiff incorporates the foregoing paragraphs as though the same
10
     were set forth at length herein.
11
           24.    The FCRA requires a furnisher such as Tesla after receiving notice
12   from a credit reporting agency that a consumer disputes information that is being
13   reported by that furnisher, to conduct an investigation with respect to the disputed
14   information, to review all relevant information, to report the results of the
15   investigation to the credit reporting agency, and, if the investigation reveals that the
16   information is incomplete or inaccurate, to report those results to all other credit
17   reporting agencies to which the furnisher has provided the inaccurate information.
18         25. Within the last two years, defendant Tesla provided inaccurate

19   information to the credit reporting agencies regarding Plaintiff.
           26. Within the past two years, Plaintiff notified Equifax that his report
20
     concerning the Tesla trade-line was inaccurate. Thereafter, Equifax notified Tesla
21
     that Plaintiff was disputing the information Tesla had furnished to Equifax.
22
           27.    Tesla violated sections 1681n and 1681o of the FCRA by engaging in
23
     the following conduct that violates 15 U.S.C. §s-2(b):
24
           a.     willfully and negligently failing to conduct an investigation of the
25
     inaccurate information that Plaintiff disputed;
26
           b.     willfully and negligently failing to review all relevant information
27   concerning Plaintiffs’ account provided to TESLA, INC.;
28


                                                   5
     Case 2:20-cv-03450 Document 1 Filed 04/14/20 Page 6 of 12 Page ID #:6



 1         c.     willfully and negligently failing to report the results of investigations
 2   to the relevant consumer reporting agencies;
 3         d.     willfully and negligently failing to report the inaccurate status of the

 4   inaccurate information to all credit reporting agencies;
           e.     willfully and negligently failing to properly participate, investigate and
 5
     comply with the reinvestigations that were conducted by any and all credit reporting
 6
     agencies concerning the inaccurate information disputed by Plaintiff;
 7
           f.     willfully and negligently continuing to furnish and disseminate
 8
     inaccurate and derogatory credit, account and other information concerning the
 9
     Plaintiff to credit reporting agencies;
10
           g.     willfully and negligently continuing to furnish and disseminate
11
     inaccurate and derogatory credit, account and other information concerning
12   Plaintiff’s account to credit reporting agencies; and h. willfully and negligently
13   failing to comply with the requirements imposed on furnishers of information
14   pursuant to 15 U.S.C. §1681s-2(b).
15         28.    In attempting to collect the aforementioned alleged debt, Tesla, by and
16   through their agents and employees, violated the provisions of the Fair Credit
17   Reporting Act by furnishing information on the Plaintiff to one or more consumer
18   reporting agencies notwithstanding the fact that Defendant knew, or consciously

19   avoided knowing, that such information was inaccurate; to wit, Defendant Tesla,
     Inc. continued to report that Plaintiff owed a balance she does not owe. In so doing,
20
     Plaintiff is misrepresenting the character, status and
21
                             SECOND CAUSE OF ACTION
22
       Violations of the California Consumer Credit Reporting Agencies Act,
23
                                Cal. Civ. Code §1785.25(a)
24
                                (Against Defendant Tesla)
25
           29.    Plaintiff incorporates the foregoing paragraphs as though the same
26
     were set forth at length herein.
27         30.    California Civil Code § 1785.25(a) states that a "person shall not
28


                                                   6
     Case 2:20-cv-03450 Document 1 Filed 04/14/20 Page 7 of 12 Page ID #:7



 1   furnish information on a specific transaction or experience to any consumer
 2   credit reporting agency if the person knows or should know the information is
 3   incomplete or inaccurate.”

 4         31.    California Civil Code § 1785.25(b) states that a furnisher that
     determines a report to a credit reporting agency is not accurate or complete shall
 5
     promptly notify the consumer reporting agency of that determination and
 6
     provide corrections to the consumer reporting agency that is necessary to make
 7
     the information complete and accurate.
 8
           32.    California Civil Code § 1785.25(c) provides that if the
 9
     completeness or accuracy of any information on a specific transaction or
10
     experience provided to a consumer reporting agency is disputed by the
11
     consumer, the furnisher may not continue reporting the information unless it
12   provides a notice to the consumer reporting agency that the information is
13   disputed by the consumer.
14         33.    Defendant negligently and willfully furnished information to the
15   credit reporting agencies it knew or should have known was inaccurate.
16         34.    Based on these violations of Civil Code § 1785.25(a), Plaintiff is
17   entitled to the remedies afforded by Civil Code § 1785.31, including actual
18   damages, attorney's fees, pain and suffering, injunctive relief, and punitive

19   damages in an amount not less than $100 nor more than $5,000, for each
     violation as the Court deems proper.
20
           35.    As a result of the foregoing violations of the FDCPA, Defendant is
21
     liable to Plaintiff for actual damages, statutory damages, and attorney’s fees and
22
     costs, and, such other and further relief as the Court deems proper.
23
                               THIRD CAUSE OF ACTION
24
        (Violations of the Rosenthal Fair Debt Collection Practices Act, Cal. Civ.
25
                                        Code § 1788)
26
                                  (Against Defendant Tesla)
27         36.    Plaintiff incorporates by reference all of the above paragraphs of this
28


                                                  7
     Case 2:20-cv-03450 Document 1 Filed 04/14/20 Page 8 of 12 Page ID #:8



 1   Complaint as though fully stated herein.
 2            37.   Defendant violated the RFDCPA. Defendant’s violations include, but
 3   are not limited to, the following:

 4            (a)   Defendant violated CAL. CIV. CODE § 1788.17 by collecting or
     attempting to collect a consumer debt without complying with the provisions of
 5
     Sections 1692b to 1692j, inclusive, of . . . Title 15 of the United States Code (Fair
 6
     Debt Collection Practices Act), in the following ways:
 7
                    (1)   Defendant violated 15 U.S.C. §1692d by engaging in any
 8
     conduct the natural consequence of which is to harass, oppress, or abuse any person
 9
     in connection with the collection of a debt;
10
                    (2)   Defendant violated §1692e(2)(a) of the FDCPA by misstating
11
     the character, amount and legal status of the debt;
12                  (3)   Defendant violated 15 U.S.C. §1692e(10) by utilizing false
13   representations or deceptive means to collect or attempt to collect any debt;
14                  (4)   Defendant    violated   15    U.S.C.   §1692f(1)   by   utilizing
15   unconscionable means to collect or attempt to collect any debt.
16            38.   Defendant’s acts, as described above, were done intentionally with the
17   purpose of coercing Plaintiff to pay the alleged debt.
18            39.   As a result of the foregoing violations of the RFDCPA, Defendant is

19   liable to Plaintiff for actual damages, statutory damages, and attorney’s fees and
     costs.
20
                               FOURTH CAUSE OF ACTION
21
          Violations of the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq.
22
                                 (against Defendant Equifax)
23
              40.   Plaintiff realleges and incorporates herein by reference each and every
24
     paragraph set forth above
25
              41.   The Fair Credit Reporting Act provides that if the completeness or
26
     accuracy of any item of information contained in a consumer's file at a consumer
27   reporting agency is disputed by the consumer and the consumer notifies the agency
28


                                                    8
     Case 2:20-cv-03450 Document 1 Filed 04/14/20 Page 9 of 12 Page ID #:9



 1   directly of such dispute, the agency shall conduct a reasonable reinvestigation to
 2   determine whether the disputed information is inaccurate, or delete the item from
 3   the file within 30 days of receiving the consumer's dispute notice. 15 USC §

 4   1681i(a)(l)(A).
           42.    The Act further requires the credit reporting agency, within 5 business
 5
     days of receiving notice of the consumer's dispute, to provide notification of the
 6
     dispute to the person who furnished the information in dispute and requires the
 7
     credit reporting agency to "include all relevant information regarding the dispute
 8
     that the agency received from the consumer." 15 USC § 1681i(a)(2) (A). In
 9
     conducting its reinvestigation of disputed information in a consumer report, the
10
     credit reporting agency is required to "review and consider all relevant information
11
     submitted by the consumer."
12         43.    Within the two years preceding the filing of this complaint, Plaintiff
13   notified Equifax of an inaccuracy contained in its reports and asked them to correct
14   the inaccuracy.
15         44.    Equifax failed to conduct a reasonable reinvestigation of the
16   inaccuracies that Plaintiff disputed, in violation of 15 U.S.C. § 1681s-2(a) and 2(b).
17         45.    Equifax failed to review and consider all relevant information
18   submitted by Plaintiff.

19         46.    As a result of Equifax's failure to conduct reasonable reinvestigations
     in accordance with the requirements of 15 U.S.C. § 168li(a)(I), Equifax has failed
20
     to remove erroneous information in its credit reporting relating to Plaintiff, after
21
     having been notified that Plaintiff disputes that information.
22
           47.    Equifax's failure to comply with the requirements of 15 U.S.C.
23
     §1681i(a)(l) was willful within the meaning of 15 U.S.C. § 1681n(a) and negligent
24
     within the meaning of 15 U.S.C. § 1681o(a).
25
           48.    As a result of Equifax's willful and negligent noncompliance with the
26
     requirements of 15 U.S.C. §§ 1681e(b) and 168li(a)(1), Plaintiff has suffered
27   damage to his credit ratings and other actual damages and is entitled to actual,
28


                                                  9
     Case 2:20-cv-03450 Document 1 Filed 04/14/20 Page 10 of 12 Page ID #:10



 1    statutory and punitive damages under 15 U.S.C. §§ 1681n(a) and o(a) .
 2                                  FIFTH CAUSE OF ACTION
 3       Willful Failure to Employ Reasonable Procedures To Ensure Maximum

 4     Accuracy of Credit Reports in Violation of 15 U.S.C. § 1681e(b) and Cal. Civ.
                                         Code § 1785.14(b)
 5
                                  (Against Defendant Equifax)
 6
            49.    Plaintiff incorporates the foregoing paragraphs as though the same
 7
      were set forth at length herein.
 8
            50.    Defendant Equifax is regularly engaged in the practice of assembling
 9
      and evaluating consumer credit information for the purpose of preparing consumer
10
      reports, as that term is defined in 15 U.S.C. § 1681a(d) and Cal. Civ. Code §
11
      1785.3(c), commonly referred to as Credit Reports, and furnishing these Credit
12    Reports to third parties.
13          51.    Defendant Equifax uses means and facilities of interstate commerce
14    for the purpose of preparing and furnishing Credit Reports and, hence, is a
15    "consumer reporting agency" within the meaning of 15 U.S.C. § 1681a(t).
16    Defendant Equifax is likewise a "consumer reporting agency" within the meaning
17    of Cal. Civ. Code § 1785.3(d).
18          52.    In preparing Credit Reports, Defendant Equifax has failed to use

19    reasonable procedures to, as required by law, "assure maximum possible accuracy"
      of information relating to the discharged debts of Plaintiff, in violation of 15 U.S.C.
20
      § 1681e(b) and Cal. Civ. Code § 1785.14(b).
21
            53.    As a result of Defendant Equifax’s failure to use reasonable procedures
22
      in accordance with the requirements of 15 U.S.C. § 1681e(b) and Cal. Civ. Code §
23
      1785.14(b), Equifax is falsely reporting that Plaintiff opened accounts and incurred
24
      debt that were in fact opened and incurred by the identity thief.
25
            54.    Defendant Equifax’s failure to comply with the requirements of 15
26
      U.S.C. § 1681e(b) and Cal. Civ. Code § 1785.14(b) is willful within the meaning of
27    15 U.S.C. § 1681n(a) and Cal. Civ. Code § 1785.31(a)(2), respectively.
28


                                                   10
     Case 2:20-cv-03450 Document 1 Filed 04/14/20 Page 11 of 12 Page ID #:11



 1             55.    As a result of Defendant Equifax’s willful noncompliance with the
 2    requirements of 15 U.S.C. § 1681e(b) and Cal. Civ. Code. § 1785.14(b), Plaintiff
 3    is entitled to statutory and punitive damages under 15 U.S.C. § 1681n(a)(1) and

 4    (a)(2) and punitive damages under Cal. Civ. Code §§ 1785.31(a)(1) and (a)(2),
      respectively.
 5
               56.    As a further result of Defendant Equifax’s willful noncompliance with
 6
      the requirements of 15 U.S.C. § 1681e(b) and Cal. Civ. Code. § 1785.14(b), Plaintiff
 7
      has suffered damage to her credit rating and other actual damages.
 8
                                       SIXTH CAUSE OF ACTION
 9
        Negligent Failure to Employ Reasonable Procedures To Ensure Maximum
10
       Accuracy of Credit Reports in Violation of 15 U.S.C. § 1681e(b) and Cal. Civ.
11
                                          Code § 1785.14(b)
12                                 (Against Defendant Equifax)
13             57.    Plaintiff incorporates the foregoing paragraphs as though the same
14    were set forth at length herein.
15             58.    In preparing credit reports relating to Plaintiff, Defendant Equifax has
16    failed to follow reasonable procedures to assure maximum accuracy of information
17    it puts in Credit Reports in violation of 15 U.S.C. § 1681e(b) and Cal. Civ. Code §
18    1785.14(b).

19             59.    As a result of     Defendant Equifax’s failure to follow reasonable
      procedures in accordance with the requirements of 15 U.S.C. § 1681e(b) and Cal.
20
      Civ. Code § 1785.14(b), Defendant Equifax is falsely reporting that Plaintiff opened
21
      accounts and incurred debt that were in fact opened and incurred by the identity
22
      thief.
23
               60.    Defendant Equifax’s failure to comply with the requirements of 15
24
      U.S.C. § 1681 e(b) and Cal. Civ. Code § 1785.14(b) is negligent within the meaning
25
      of 15 U.S.C. § 1681o(a) and Cal. Civ. Code § 1785.31(a)(l), respectively.
26
               61.    As a result of Defendants’ negligent violations of the requirements of
27    15 U.S.C. § 1681e(b) and Cal. Civ. Code § 1785.14(b), Plaintiffs has suffered
28


                                                     11
     Case 2:20-cv-03450 Document 1 Filed 04/14/20 Page 12 of 12 Page ID #:12



 1    damage to her credit rating and other actual damages.
 2                               PRAYER FOR RELIEF
 3          WHEREFORE, Plaintiff prays for judgment as follows:

 4          62.   an award of actual damages, in an amount to be determined at trial,
      pursuant to 15 U.S.C § 1681(n), Cal. Civ. Code § 1788.30(a), and Cal. Civ. Code
 5
      § 1785.31(a)(2)(A);
 6
            63.   an award of statutory damages of $ 1,000.00 per willful violation
 7
      of the FCRA, pursuant to 15 U.S.C § 1681(n) and 15 U.S.C. § 1681(o);
 8
            64.   an award of statutory damages of $ 1,000.00 pursuant to Cal. Civ.
 9
      Code § 1788.30(b);
10
            65.   an award of punitive damages under 15 U.S.C § 1681(n) and
11
      1681(0);
12          66.   an award of punitive damages of $ 100.00 - $ 5,000.00 per willful
13    violation of Cal. Civ. Code § 1785.14;
14          67.   an award of punitive damages of $ 100.00 - $ 5,000.00 per willful
15    violation of Cal. Civ. Code § 1785.25(a);
16          68.   an award of attorneys’ fees and costs pursuant to 15 U.S.C §
17    1681(o), Cal. Civ. Code § 1785.31(d), and Cal. Civ. Code § 1788.30(c).
18          69.   Providing such further relief as may be just and proper.

19                             DEMAND FOR JURY TRIAL
            Please take notice that Plaintiff’s demands a trial by jury in this action.
20

21
                                               RESPECTFULLY SUBMITTED,
22
      Dated: April 14, 2020                    MARTIN & BONTRAGER, APC
23

24
                                               By: /s/ G. Thomas Martin, III
25                                                    G. Thomas Martin, III
26
                                                      Attorneys for Plaintiff

27

28


                                                    12
